There was no exception taken by the plaintiff to the charge of the court or its ruling upon any point; and the plaintiff having shown no error, "it must be remembered that if the appellant fails to assign and prove an error, the judgment, although itmay be erroneous must be affirmed." Utley v. Foy, 70 N.C. (574) 303; Swepson v. Summey, 74 N.C. 551; Stephenson v. Jones,12 N.C. 15.
The judgment of the superior court of Wake must therefore be affirmed.
No error.                                    Affirmed.